Order entered December 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00555-CR

                        KENDRICK EUGENE MORROW, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                           Trial Court Cause No. 14-30443-CC-M

                                           ORDER
        Before the Court is the November 30, 2015 “Motion to Extend the Time for Filing the

State’s Brief to Permit Filing of Late Brief” of appellee The State of Texas. Appellee’s brief in

this case was due September 4, 2015. Counsel for appellee requests an extension to November

30, 2015, due to “overload of work and unfortunate personal circumstances.” No previous

extension has been requested by appellee in this case.

        We GRANT appellee’s motion for extension of time to file its brief and ORDER the

brief tendered to the Clerk of this Court by appellee on November 30, 2015, deemed filed as of

that date.

                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE